DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

          WINSTON MUHAMMAD and JANET MUHAMMAD,
                       Appellants,

                                   v.

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but
           solely as Trustee of SW REMIC Trust 2015-1,
                              Appellee.

                             No. 4D16-3666

                          [October 18, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara Anne McCarthy, Judge; L.T. Case No.
CACE10036145.

  Winston Muhammad and Janet Muhammad, Lauderhill, pro se.

  Adam J. Knight and Jacqueline Simms-Petredis of Burr & Forman LLP,
Tampa, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979).

DAMOORGIAN, CONNER and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.